Citation Nr: 1427143	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  09-01 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to February 1983.  He died in June 1997.  The appellant is his widow. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in St. Petersburg, Florida.  In September 2010, the appellant testified before the undersigned at the RO.  A transcript of the hearing testimony is of record.  In March 2011, the Board remanded the case for further development.


FINDINGS OF FACT

1.  A November 1997 rating decision earlier denied service connection for the cause of the Veteran's death and a November 2004 rating decision earlier denied an application to reopen a claim of service connection for the cause of the Veteran's death, and the claimant did not appeal or submit new and material evidence within the one year appeal period as to either decision.

2.  Evidence received since the November 2004 rating decision is cumulative of that at the time of the prior final denial of the claim of service connection for the cause of the Veteran's death.



CONCLUSIONS OF LAW

1.  The November 1997 and November 2004 rating decisions are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has not been submitted sufficient to reopen the claim of service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to applications to reopen, the Court in Kent v. Nicholson, 20 Vet. App. 1 (2006), held that the terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  Specifically, VA must notify a claimant of the evidence and information that is necessary to reopen the claim as well as notified of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit in light of the specific bases for the prior denial of the claim.

As to cause of death claims, the Court in Hupp v. Nicholson, 21 Vet. App. 342 (2007) also held that VA's 38 U.S.C.A. § 5103(a) notice requirements also includes (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. 

In this regard, the Board finds that the post-remand letter dated in June 2011 provided the claimant with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, notice of the reason for the prior denial of the claim as required by the Court in Kent, supra, and notice as required by the Court in Hupp.  While the claimant was not provided adequate 38 U.S.C.A. § 5103(a) notice before the adjudication of her claim by the RO, the Board finds that providing her with adequate notice in the above letter followed by a readjudication of the claim in the August 2011 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Moreover, the Board finds that even if the claimant was not provided adequate 38 U.S.C.A. § 5103(a) notice that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above VCAA letter as well as the rating decisions, statements of the case, supplemental statement of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  Lastly, the Board finds that the June 2011 VCAA letter substantially complied with the Board's Remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2010 Board hearing, the appellant was assisted at the hearing by an accredited representative and the representative and the Acting VLJ (AVLJ) asked questions to ascertain the extent of any in-service event or injury and whether the disease process that caused the Veteran's death is related to his service.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the appellant or the representative that was not obtained or attempted to be obtained while the appeal was in Remand status.  The hearing focused on the elements necessary to substantiate the claim, and the appellant, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claim.  Therefore, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

VA has also secured all available pertinent evidence and conducted all appropriate development.  Specifically, the record shows that VA obtained and associated with the claims file all identified and available in-service and post-service records in substantial compliance with the Board's remand instructions.  See 38 U.S.C.A. § 5103A(b); Stegall, supra; D'Aries, supra; Dyment, supra.  

In this regard, the Board remanded the appeal in March 2011 to, among other things, obtain outstanding private treatment records identified by the appellant as well as to obtain any outstanding service personnel records that could verified the claims that the Veteran traveled to the Republic of Vietnam when he was stationed in Thailand during the Vietnam War Era.

As to the private treatment records, the post-remand record shows that while the appellant in June 2011 was asked to provide VA with authorizations to obtain these records, none were ever forthcoming.  Therefore, the Board finds that adjudication of the claim may go forward without these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a veteran desires help with his claims, he must cooperate with VA's efforts to assist her). 

As to the service personnel records, as outlined in an August 2011 email that has been associated with the claims file, the AMC attempted to locate these records from all the places identified in the Board remand.  However, in the end, no records were located and the AMC concluded that additional efforts to attempt to locate them would be futile.  Given the above development, the Board agrees.  Therefore, the Board finds that adjudication of the claim may go forward without any further attempts to locate outstanding service personnel records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

Furthermore, VA's statutory duty to assist a claimant in the development of this previously finally denied claim by obtaining a medical opinion does not attach until the claim has been reopened based on the submission of new and material evidence.  38 C.F.R. § 3.159(c)(4)(iii).  As explained below, the appellant has not submitted new and material evidence here and therefore a VA opinion was not required with respect to this claim.  

In summary, the facts relevant to this appeal have been properly developed, and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the record including those found in Virtual VA and VBMS.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim

The appellant contends that the Veteran had exposure to Agent Orange in service and that this exposure is related to the squamous cell carcinoma which was the official cause of his death.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that in November 1997 the RO initially denied the appellant's claim for service connection for the cause of the Veteran's death.  In November 2004, the RO thereafter denied her application to reopen her claim of service connection for the cause of the Veteran's death.  Moreover, the record shows that the appellant neither appealed these rating decisions nor submitted statements or medical evidence related to her claim in the first year following the decisions that constituted new and material evidence.  38 C.F.R. § 3.156(b).  Accordingly, the Board finds that the rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The rating decisions denied the appellant's claim because, in substance, the record was negative for any evidence that the disease process that caused his death (squamous cell cancer of the mouth) was due to his military service. 

Since this final November 2004 decision, private treatment records, written statements from the appellant and her representative, and testimony at the September 2010 hearing were added to the record.  

As to the private treatment records, it shows the Veteran's treatment for squamous cell carcinoma of the anterior floor of the mouth and mantle since the early 1990s.  However, the records do not show it was caused by his military service.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Moreover, the fact that the Veteran was diagnosed and treated for cancer following his military service was of record at the time of the final prior rating decision.  Therefore, the Board finds that this additional evidence does not relate to an unestablished fact necessary to substantiate the claim.  For this reason, this evidence is not new and material as it is cumulative of evidence previously considered.  38 C.F.R. § 3.156(a).


As to the testimony at the September 2010 hearing, the appellant's representative testified that the although the available records do not show that the Veteran served in the Republic of Vietnam, he did serve in Thailand and it was not uncommon for people stationed in Thailand to go on temporary duty in places such as the Republic of Vietnam.  However, the appellant also testified that the Veteran never specifically told her whether he entered the Republic of Vietnam.  Moreover, as explained above, while the appeal was in Remand status VA conducted additional development, but none of which it yielded any evidence that the Veteran served in the Republic of Vietnam.

As to the written statements from the appellant and her representative, they claim, in substance, the Veteran's death was due to a cancer that was caused by his military service, including his possible exposure to herbicides traveling from Thailand to the Republic of Vietnam.  

Therefore, the Board finds that these statements and testimony amount to nothing more than their continued claims that the Veteran's death was due to a cancer that was caused by his military service, including his possible exposure to herbicides traveling from Thailand to the Republic of Vietnam.  These claims were, in substance, before VA when it last denied the claim.  Then, as now, lay persons not trained in the field of medicine, to include the appellant and her representative are not competent to offer an opinion regarding such medical questions as to whether the squamous cell cancer of the mouth that caused the Veteran's death was due to his military service because such an opinion requires medical training which they do not have.  38 U.S.C.A. §§ 1310; 38 C.F.R. § 3.313; Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Likewise, then, as now, neither the appellant nor her representative can verify that the Veteran's service included service in the Republic of Vietnam because this determination can only be made by an official document of the appropriate United States service department,

Therefore, the newly received evidence tends to prove nothing that was not already previously shown.  That the appellant and her representative continue to claim that the squamous cell cancer of the mouth that caused the Veteran's death was due to his military service is not new evidence within the context of 38 C.F.R. § 3.156(a).  

Without new and material evidence the claim may not be reopened.  Therefore, the benefit sought on appeal is denied.  Because the claimant has not fulfilled the threshold burden of submitting new and material evidence to reopen her finally disallowed claim, the benefit of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The application to reopen a claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


